F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       September 12, 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LAWRENCE SEGURA,

                Plaintiff - Appellant,

          v.                                             No. 04-1173
                                                  (D.C. No. 03-F-288 (MJW))
    JO ANNE B. BARNHART,                                  (D. Colo.)
    Commissioner of Social Security,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before O’BRIEN , HOLLOWAY , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Claimant Lawrence Segura appeals the district court’s affirmance of the

decision by the Commissioner of Social Security denying his application for


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Supplemental Security Income (SSI). Because the Commissioner’s decision is

supported by substantial evidence and no legal errors occurred, we affirm.

                                   BACKGROUND

      Mr. Segura alleges that his disability began with a 1992 fall from a bridge,

while he was working as a cement finisher. This is his second application for

benefits. Starting in 1992, he received benefits based on a supplemental plea that,

in addition to his work-related injuries, he suffered from alcoholism. These

benefits were terminated in 1997 pursuant to 42 U.S.C. § 1382c(a)(3)(J), which

provides that “an individual shall not be considered to be disabled . . . if

alcoholism or drug addiction would . . . be a contributing factor material to the

Commissioner’s determination that the individual is disabled.” And, in any event,

Mr. Segura would have been ineligible for benefits from December 1997 through

February 2000 because he was incarcerated in the Denver County Jail.       See 20

C.F.R. §§ 404.468, 416.22.

      With his current application, filed upon his release from jail, Mr. Segura

alleges disability as of June 16, 2000, due to pain in his back, neck, shoulders,

upper extremities, and left foot. He also claims depression, headaches, and

cognitive limitations. The medical record consists primarily of three consultative

reports, based on examinations performed in conjunction with Mr. Segura’s

application. Dr. Jonathan Dietz, a physician, recorded claimant’s account of his


                                          -2-
medical history and condition. Mr. Segura stated that he had shattered his left

foot in the 1992 accident, that he was last treated or evaluated for this injury in

1993, but that he still suffered severe foot and back pain. Moreover he reported

that he was in pain from a 1997 injury to his right forearm and experienced pain

and numbness from multiple injuries to his fingers. Mr. Segura had no treatment

in jail. He took no prescription medications.

      Based on his examination, Dr. Dietz found deformity in Mr. Segura’s left

foot, with associated tenderness and scarring from surgery. He had decreased

range of motion in his left ankle and slightly decreased range of motion in his

back and fingers. Additionally, Dr. Dietz diagnosed a mood disorder, cognitive

impairment, deconditioning, and a mild increase in blood pressure. As of

August 2, 2000, Dr. Dietz’s functional assessment limited Mr. Segura’s ability to

stand and lift and also anticipated problems with interpersonal communication

and skills requiring memory.

      After Dr. Dietz provided his report, two consultants evaluated Mr. Segura’s

psychological status. On September 3, 2000, Dr. Timothy Cucich, a physician,

conducted a mental-status examination. Dr. Cucich’s diagnostic impression was

that Mr. Segura’s alcohol dependence was in remission and that he had a mood

disorder secondary to chronic pain syndrome. Dr. Cucich rated Mr. Segura’s




                                          -3-
global assessment of functioning (GAF) score as 65 and recommended additional

psychological testing to help decipher his ostensible cognitive limitations.   1



       The agency then requested Brett Valette, Ph.D., to examine Mr. Segura and

provide an opinion on his ability to perform basic work tasks. Dr. Valette

diagnosed dysthymia (mild chronic depression) and pain disorder associated with

medical and psychological factors. He assigned Mr. Segura a GAF score of 50,

but noted that Mr. Segura “gave up very, very, easily” in attempting to answer

questions (perhaps due to his dysthymia and pain disorder) and that Mr. Segura’s

educational history was inconsistent with his low test scores. Admin. R. at 194.

Dr. Valette suggested that the scores may be invalid and recommended ruling out

cognitive and memory impairment. Because of his reservations about the validity

of the testing results, Dr. Valette stated that he could not determine Mr. Segura’s

abilities with regard to detailed instructions. But he assessed Mr. Segura with

only a slight limitation of the ability to understand, remember, and carry out short

and simple instructions and to make judgments on simple work-related decisions.


1
       A global assessment of functioning score “is a subjective determination
based on a scale of 100 to 1 of the clinician’s judgment of the individual’s overall
level of functioning. A GAF score of 51-60 indicates moderate symptoms, such
as a flat affect, or moderate difficulty in social or occupational functioning. A
GAF score of 41-50 indicates serious symptoms or serious impairment in social,
occupational, or school functioning, such as inability to keep a job.”  Langley v.
Barnhart, 373 F.3d 1116, 1122 n.3 (10th Cir. 2004) (quotations, brackets, and
elipses omitted).


                                            -4-
       Mr. Segura’s application was denied at the initial level of consideration and

after a hearing before an Administrative Law Judge (ALJ). The ALJ followed the

required sequential evaluation process for disability claims.   See Williams v.

Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988). Because Mr. Segura was not

engaged in substantial gainful employment, the ALJ proceeded to step two and

determined that Mr. Segura’s left foot, right forearm, left shoulder, back pain,

along with dysthymic and pain disorders with related cognitive impairment,

constituted severe impairments. At step three, the ALJ found that Mr. Segura had

no impairment or combination of impairments which satisfied any of the

Commissioner’s listing of impairments.

       Based on the medical record, including consideration of Mr. Segura’s

allegations of disabling pain and the testimony at the hearing, the ALJ concluded

at step four that Mr. Segura could not perform his past relevant work, but that he

had the residual functional capacity for a restricted range of light work. Moving

to the fifth and final step in the sequential process, and based on hypothetical

questions posed to a vocational expert, the ALJ determined that there were

sedentary and light jobs which Mr. Segura was able to perform.

       Accordingly, the ALJ concluded that Mr. Segura was not disabled.

Mr. Segura’s claim was then processed under procedures established to test

elimination of the request for Appeals Council review, so that the ALJ’s decision


                                            -5-
became the final decision for purposes of judicial review.   See 20 C.F.R.

§ 416.1466. Upon appeal, the district court denied relief.

                                     DISCUSSION

       We review the Commissioner’s decision “to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.”    Hamlin v. Barnhart , 365 F.3d 1208, 1214

(10th Cir. 2004) (internal quotation marks omitted). “[B]ecause our review is

based on the record taken as a whole, we will meticulously examine the record in

order to determine if the evidence supporting the agency’s decision is

substantial,” but we “neither reweigh the evidence nor substitute our discretion

for that of the Commissioner.”    Id. (internal quotation marks and brackets

omitted).

       On appeal, Mr. Segura asserts three main reasons why the Commissioner’s

decision is not supported by substantial evidence. First, he challenges the ALJ’s

discounting of his testimony on his pain levels. In evaluating an ALJ’s credibility

determination when a claimant alleges disabling pain, we employ a three-part

framework that considers

       (1) whether Claimant established a pain-producing impairment by
       objective medical evidence; (2) if so, whether there is a loose nexus
       between the proven impairment and the Claimant's subjective
       allegations of pain; and (3) if so, whether considering all the
       evidence, both objective and subjective, Claimant’s pain is in fact
       disabling.

                                            -6-
Kepler v. Chater , 68 F.3d 387, 390 (10th Cir.1995) (quotations omitted). It is

“difficult,” however, for a claimant “to establish disabling pain without the

explicit confirmation of treating physicians.”         Id. (internal quotation marks

omitted). We generally defer to an ALJ’s evaluation of credibility as long as the

findings are linked to substantial evidence.         Id. at 391.

       In this case, the ALJ explained his reasons for determining that

Mr. Segura’s testimony was not wholly credible. A major factor was the lack of

regular medical treatment, including prescriptions for pain relief. Mr. Segura had

not been treated for his left-foot problems since 1993, or his right-arm injury

since 1997. He attended physical therapy in 2001 for a dislocated and fractured

left shoulder, but ceased therapy after six sessions. Also, the ALJ noted that

Mr. Segura’s daily activities were inconsistent with his complaints of extreme

pain. The ALJ applied the correct legal standards in evaluating Mr. Segura’s

subjective allegations of pain, and the ALJ’s assessment of credibility is

supported by substantial evidence in the record.

       Mr. Segura’s second argument is that the ALJ lacked sufficient evidence

upon which to make RFC findings, because he failed to order an additional

psychoneurological evaluation. The ALJ has considerable discretion to procure

consultative examinations.     See Diaz v. Sec’y of Health & Human Servs        ., 898 F.2d

774, 778 (10th Cir. 1990). “The standard” for determining whether the ALJ fully


                                               -7-
developed the record “is one of reasonable good judgment.”     Hawkins v. Chater,

113 F.3d 1162, 1168 (10th Cir. 1997).

      Contrary to Mr. Segura’s contentions, the ALJ did not need further mental-

status evidence to reach an RFC determination. The record here contains two

psychological evaluations. The second consultative report provided an

affirmative assessment of Mr. Segura’s mental ability to do simple work-related

activities in spite of his dysthymia and pain disorder. Indeed, this report indicated

that his low scores may not accurately reflect his true intellectual functioning.

And the ALJ accounted for Mr. Segura’s mental limitations by determining that

his reasoning, mathematical, and language development skills were on the most

basic rung of the General Educational Development Scale described in the

Dictionary of Occupational Titles   , App. C, 1009-12 (U.S. Dep’t of Labor,

Employment, & Training Admin., 4th ed. 1991). The ALJ restricted the jobs

which Mr. Segura could perform to those requiring only the mental ability to

“understand, remember and carry out one and two-step work instructions, in jobs

that are routine and repetitive in nature.” Admin. R. at 15. Under these

circumstances, there was no need to order another consultative examination.

      Finally, Mr. Segura claims error in the ALJ’s declining to presume that a

person with Mr. Segura’s problems “would logically miss work two or three days

per month.” Aplt. Br. at 9. In essence, Mr. Segura disagrees with the weight the


                                          -8-
ALJ gave to various facts in reaching an RFC determination. But, as previously

stated, we may not reweigh the evidence on appeal.

      The judgment of the district court is AFFIRMED.



                                                     Entered for the Court



                                                     William J. Holloway
                                                     Circuit Judge




                                       -9-